Case: 15-14642       Date Filed: 07/12/2017       Page: 1 of 15


                                                                                   [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-14642
                               ________________________

                              D.C. No. 1:15-cv-20038-CMA

JAMES ERIC MCDONOUGH,

                                                                           Plaintiff-Appellant,

                                             versus

KATHERINE FERNANDEZ-RUNDLE,
in her official capacity as State Attorney,
Eleventh Judicial Circuit, State of Florida,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                        (July 12, 2017)

Before ED CARNES, Chief Judge, FAY, and PARKER, * Circuit Judges.



*
        Honorable Barrington D. Parker, Jr., United States Circuit Judge for the Second Circuit,
sitting by designation.
              Case: 15-14642     Date Filed: 07/12/2017    Page: 2 of 15


PARKER, Circuit Judge:

      Plaintiff-Appellant James Eric McDonough, proceeding pro se, appeals from

a judgment of the United States District Court for the Southern District of Florida

(Altonaga, J.) dismissing his complaint brought pursuant to 42 U.S.C. § 1983.

After McDonough lodged a series of complaints of misconduct against an officer

of the Homestead Police Department (“HPD”), he was invited by Alexander E.

Rolle Jr., the Chief of Police, to a meeting in his office to discuss the complaints.

Unbeknown to Chief Rolle, McDonough recorded a portion of the meeting on his

cell phone and later posted portions of the recording on the internet. Shortly

thereafter, he received a letter from Defendant Katherine Fernandez-Rundle, the

Miami-Dade County State Attorney, informing him that his recording violated the

Florida Security of Communications Act, and that the violation was a felony. See

FLA. STAT. § 934.03 (2016). She forbade him from making future recordings and

threatened him with prosecution if he did so.

      McDonough then sued her under § 1983 alleging that the statute did not

apply to him, was facially unconstitutional, and that the threat of prosecution

violated his First Amendment right to free speech. The parties cross moved for

summary judgment and the court granted Fernandez-Rundle’s motion. See

McDonough v. Fernandez Rundle, No. 15-20038-CIV-ALTONAGA/O’Sullivan

(S.D. Fla. Sept. 17, 2015). The court did not parse § 934.03, assuming that it


                                           2
                Case: 15-14642     Date Filed: 07/12/2017   Page: 3 of 15


applied to the recording. Instead, it analyzed the recording under the First

Amendment nonpublic forum principles because the recording took place in a

police station. Id. at 8-11. The court held that § 934.03 as applied to McDonough

did not violate the First Amendment because it was “reasonable and viewpoint

neutral” and denied McDonough’s request for relief. Id. at 15-16. He appeals and

we reverse.

         We hold that McDonough did not violate § 934.03 and, consequently, the

government’s threatened prosecution has no basis in the law. Because we resolve

this case under state law, we need not reach the constitutional issue of whether the

recording is protected by the First Amendment.

                                   BACKGROUND 1

         McDonough alleges that in October 2012 he complained to HPD officer

Alejandro Murguido about his reckless driving and violation of traffic laws in the

neighborhood where McDonough lived. McDonough alleges that Murguido then

arrested him in retaliation for the complaints. In response to the arrest,

McDonough filed a complaint against Murguido with the Internal Affairs

Department of the HPD. Shortly thereafter, in April 2013, McDonough was again

arrested for alleged incidents that Murguido claimed had occurred several months

previously. Criminal charges were lodged against McDonough but were

1
    Except as otherwise noted, the relevant facts are not disputed.

                                            3
             Case: 15-14642    Date Filed: 07/12/2017   Page: 4 of 15


eventually dismissed. In January 2014, McDonough filed a complaint with the

HPD specifically alleging that Murguido arrested and harassed him in retaliation

for his complaints about Murguido’s conduct.

      In response to these events, Chief Rolle invited McDonough to meet in his

office to discuss the complaints regarding Murguido. McDonough agreed to the

meeting and arrived at the HPD on February 7, 2014 accompanied by a friend,

Albert Livingston, who allegedly witnessed some of the incidents involving

McDonough and Murguido. Chief Rolle did not object to Livingston’s attendance.

A fourth person, Detective Antonio Aquino from the HDP Internal Affairs

department, also joined the meeting at Chief Rolle’s request. No ground rules of

any sort were set for the meeting. Neither Chief Rolle nor anyone else from the

HPD mentioned anything about the meeting being confidential in nature, or that

recording or note taking was in any way discouraged or prohibited. At the start of

the meeting, McDonough placed his cell phone in plain view on the desk between

him and Chief Rolle and proceeded to record their conversation. Chief Rolle saw

McDonough’s cell phone but contends that he was unaware that McDonough was

recording the meeting.

      McDonough alleges that during the meeting he gave Chief Rolle documents

containing witness statements about the incidents with Murguido, character

references, and the personnel file of Murguido that contained various accident and


                                         4
             Case: 15-14642     Date Filed: 07/12/2017   Page: 5 of 15


injury reports. At the meeting, McDonough also filed another Internal Affairs

complaint against Murguido. At one point, McDonough asked if there would be a

record of their discussions, to which Aquino replied, “[W]e have all of this

recorded . . . .” Appendix for Petitioner, McDonough v. Fernandez Rundle, No. 15-

14642 (11th Cir. Dec. 31, 2015) [hereinafter Appendix] at 165.

After the meeting, McDonough filed a public records disclosure request for the

documents concerning Murguido that he alleges he had given to Chief Rolle.

However, when he received documents in response to his request, he discovered

that certain ones concerning Murguido were not included. McDonough then filed

another public records disclosure request specifically for those documents, but

Chief Rolle denied having received them.

      To prove that he had given the documents to Chief Rolle, McDonough

published portions of the recording on YouTube. He alleged that the published

portions of the transcript confirmed his account of giving the documents to Chief

Rolle and proved that he was not candid when he denied having received them. A

month later, McDonough received a letter dated December 9, 2014 from

Fernandez-Rundel threatening him with arrest and felony prosecution under §

934.03. The letter stated:

            A complaint has been filed with our office stating that on
      February 7, 2014, you recorded conversations you had with Chief
      Alexander Rolle and Internal Affairs Detective Antonio Acquino at
      the Chief’s offices located at #4 South Krome Avenue in Homestead,
                                         5
              Case: 15-14642     Date Filed: 07/12/2017    Page: 6 of 15


      Florida. Florida Statute § 934.03, Interception and Disclosure of Wire,
      Oral, or Electronic Communications prohibits any party from
      intentionally intercepting any wire, oral, or electronic communication
      without the consent of the other party.

             Recording a conversation without the permission of the other
      party or parties is a violation of the statute and is a 3rd degree felony.

             We are bringing this to your attention to prevent any further
      violation of Florida law, as a future violation would expose you to
      criminal prosecution. Enclosed is a copy of the pertinent law.

Appendix at 13.

      In response to the threat of prosecution, McDonough sued under 42 U.S.C. §

1983, alleging that section 934.03 did not apply to him and that if it did, it violated

the First Amendment. He sought injunctive relief barring the State Attorney from

prosecuting him under the statute. As noted, the parties cross moved for summary

judgment and the district court denied McDonough’s motion and granted

Fernandez-Rundle’s motion, essentially on constitutional grounds. See

McDonough, No. 15-20038-CIV-ALTONAGA/O’Sullivan at 16.

      Because both parties agreed that McDonough had a right to record under the

First Amendment, the district court reasoned that the dispositive issue was what

level of scrutiny should apply under the First Amendment. The court concluded

that the nonpublic forum analysis applied because the recording took place in the

interior of a police station, a nonpublic forum. Id. at 5-11. Under the nonpublic

forum analysis, a government’s decision to restrict access “can be based on subject


                                           6
              Case: 15-14642     Date Filed: 07/12/2017   Page: 7 of 15


matter and speaker identity so long as the distinctions drawn are reasonable . . . and

are viewpoint neutral.” Cornelius v. NAACP Legal Def. and Educ. Fund, Inc., 473
U.S. 788, 806 (1985); Uptown Pawn & Jewelry, Inc. v. City of Hollywood, 337
F.3d 1275, 1280 (11th Cir. 2003); United States v. Belsky, 799 F.2d 1485, 1489

(11th Cir. 1986). Applying these principles, the court held that prohibiting covert

recording in a police station is reasonable and viewpoint neutral because the

purpose of a police station is to carry out law enforcement responsibilities. See

McDonough, at 11. The district court granted summary judgment in favor of the

State Attorney and this appeal followed. We review de novo a grant of summary

judgment and the legal principles on which it is based. See Smith v. Owens, 848
F.3d 975, 978 (11th Cir. 2017); Ellis v. England, 432 F.3d 1321, 1325 (11th Cir.

2005). 2


2
 As an initial matter, Fernandez-Rundle contends that McDonough lacks standing.
Standing requires that: (1) the plaintiff must have suffered an injury-in-fact; (2)
there must be a causal connection between the injury and the challenged conduct;
and (3) redressability. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)
(citations omitted). We conclude that McDonough has sufficiently alleged these
elements because the State Attorney threatened to arrest and prosecute him if he
made a similar recording in the future. The letter from the State Attorney warns
explicitly that “a future violation would expose you to criminal prosecution,” and
refers to the fact that McDonough recorded his conversation with Chief Rolle and
Acquino. Appendix at 13. It also emphasized that his action was a “violation” of
Florida Statute § 934.03 and is therefore “a 3[rd] degree felony.” Id. It is well-
settled that “an actual injury can exist when the plaintiff is chilled from exercising
her right to free expression or forgoes expression in order to avoid enforcement
consequences.” Harrell v. Fla. Bar, 608 F.3d 1241, 1254 (11th Cir. 2010) (citing

                                          7
              Case: 15-14642     Date Filed: 07/12/2017    Page: 8 of 15


                                   DISCUSSION

      The district court did not reach what we determine is a dispositive issue:

whether § 934.03 even applies to McDonough. We hold that it does not. The

Section, titled “Interception and disclosure of wire, oral, or electronic

communications prohibited,” provides:

      1) Except as otherwise specifically provided in this chapter, any
      person who:
      a) Intentionally intercepts, endeavors to intercept, or procures any
      other person to intercept or endeavor to intercept any wire, oral, or
      electronic communication; . . .
      c) Intentionally discloses, or endeavors to disclose, to any other
      person the contents of any wire, oral, or electronic communication,
      knowing or having reason to know that the information was obtained
      through the interception of a wire, oral, or electronic communication
      in violation of this subsection; . . . shall be punished as provided in
      subsection (4).

FLA. STAT. § 934.03 (2016). Section 934.02 in turn defines “oral communication”

as

      any oral communication uttered by a person exhibiting an expectation
      that such communication is not subject to interception under
      circumstances justifying such expectation and does not mean any


Pittman v. Cole, 267 F.3d 1269, 1283 (11th Cir. 2001)). We have little difficulty
concluding that McDonough suffered an injury which would be redressed by an
injunction. McDonough has alleged that he would have to choose between
foregoing his First Amendment speech rights or risking a felony prosecution. This
injury-in-fact is directly traceable to the letter threatening prosecution under §
934.03. Redressability is also sufficiently alleged because an injunction barring
such prosecution would redress McDonough’s injury. See Lujan, 504 U.S. at 560.
Accordingly, McDonough has standing to pursue his claim.

                                           8
              Case: 15-14642     Date Filed: 07/12/2017    Page: 9 of 15


      public oral communication uttered at a public meeting or any
      electronic communication.


FLA. STAT. § 934.02 (2016) (emphasis added).

      Section 934.02 does not apply to the recording of all oral communications.

It is expressly limited to communications “uttered by a person exhibiting an

expectation that such communication is not subject to interception . . . .” FLA.

STAT. § 934.02 (emphasis added). “Exhibit” means “to show externally,” “to

display” and “to demonstrate.” See WEBSTER’S II NEW RIVERSIDE

UNIVERSITY DICTIONARY (3rd ed. 1994) (defining the word “exhibit”).

The Florida Legislature’s choice of this verb is telling: it required that the

expectations of privacy needed to trigger application of the statute must be

exhibited; in other words they must be “shown externally” or “demonstrated.” The

Legislature did not want expectations of privacy to count that remained

unexpressed. Consequently, the Legislature imposed a simple requirement that the

expectation be “exhibited”. At no point did Chief Rolle, or for that matter, any

participant in the meeting exhibit any expectation of privacy. Although that easily

could have been done, Chief Rolle set no ground rules for the meeting he elected to

call. At no point did any one from the HPD suggest that the meeting was

confidential or “off the record.” Nor was there advance notice or published or

displayed rules that established confidentiality and certainly none that prohibited


                                           9
             Case: 15-14642     Date Filed: 07/12/2017    Page: 10 of 15


note taking or recordings. It is therefore clear to us that because Chief Rolle failed

to “exhibit” the expectation of privacy that is required by the statute, the

government is not entitled to invoke it and McDonough did not violate it.

      The recording also falls under an exception carved out in section 934.02 for

communications “uttered at a public meeting.” FLA. STAT. § 934.02. McDonough

was a member of the public who attended the meeting at Chief Rolle’s invitation.

The public nature of this meeting became all the more evident when Chief Rolle

allowed Livingston, a second and uninvited member of the public, to attend. In

Dept. of Ag. & Con. Servs. v. Edwards, 654 So. 2d 628, 632-33 (Fla. 1st DCA

1995), the court found that the fact that several people were present at a meeting

rendered any subjective expectation of privacy unreasonable. Here, there were at

least four participants present: two members of the public, and two public officials

also attended the meeting in the performance of their official duties. Moreover, the

topic of their meeting was one of acute public interest: citizens discussing

allegations of possible police misconduct with the chief of police. The fact that the

content of the meeting would likely be subject to public record disclosure is

underscored by the fact that Aquino assured McDonough that “we have all of this

recorded, what you stated . . . .” Appendix at 165.

      Furthermore, in addition to the fact that an expectation of privacy must be

exhibited, the statute also requires that the “circumstances” must “justify [an]


                                          10
             Case: 15-14642    Date Filed: 07/12/2017    Page: 11 of 15


expectation” of privacy. FLA. STAT. § 934.02. If no privacy-related ground rules

were established in advance of this public meeting, then circumstances that could

justify an expectation of privacy do not exist. This conclusion is firmly grounded

in Florida law. All the attendees were charged with knowledge that the content of

their conversation could be subject to public records disclosure laws. See FLA.

STAT. § 286.011 (2012) (Florida’s Government in the Sunshine Law). As the

Florida Supreme Court has emphasized, the “Florida Constitution contemplates

that public business is to be conducted in the ‘sunshine.’” Edwards, at 631; see

also FLA. CONST. art. II, § 8. Based on this open-government premise, the facts

that all attendees of the meeting were either public employees acting in furtherance

of their public duties, or members of the public discussing a matter of public

interest, undermines any objective expectation of privacy.

      The Florida Supreme Court has interpreted § 934.02 to require “a reasonable

expectation of privacy,” which includes “one’s actual subjective expectation of

privacy as well as whether society is prepared to recognize this expectation as

reasonable.” State v. Inciarrano, 473 So. 2d 1272, 1275 (Fla. 1985) (citing Shapiro

v. State, 390 So. 2d 344 (Fla. 1980), cert. denied, 450 U.S. 982 (1981)) (emphasis

in original). Thus, in Inciarrano, a criminal defendant who murdered a victim in

an office meeting moved to suppress a recording that the victim made of the

meeting. The Florida Supreme Court held that even though the defendant had a


                                         11
             Case: 15-14642     Date Filed: 07/12/2017    Page: 12 of 15


subjective expectation of privacy, there was no reasonable objective expectation of

privacy because the meeting took place in an office, which the court noted as

having a “quasi-public nature.” Inciarrano, 473 So. 2d at 1274. Other Florida

decisions support our conclusion. See e.g., State v. Smith, 641 So. 2d 849, 852 (Fla.

1994) (no reasonable expectation of privacy where recorded conversation was held

in the back of a police car); Edwards, 654 So. 2d at 632-33 (no reasonable

expectation of privacy where the recorded conversation was between three police

officers in an office meeting about employment grievances).

                                  CONCLUSION

      We hold that because the recording on February 7, 2014 falls outside of the

definition of “oral communication” in section 934.02, McDonough did not violate

the statute and it imposes no restriction on his use of the recording he made at that

meeting.3 For the foregoing reasons, the judgment of the district court is reversed

and the matter is remanded to the district court for further proceedings, if

necessary, consistent with this opinion.




3
  We are not called on to reach the constitutional issue of whether the recording is
protected by the First Amendment. See BellSouth Telecommunications, Inc. v.
Town of Palm Beach, 252 F.3d 1169, 1176 (11th Cir. 2001) (noting the
“longstanding principle that federal courts should avoid reaching constitutional
questions if there are other grounds upon which a case can be decided.”)(citing
Santamorena v. Ga. Military Coll., 147 F.3d 1337, 1343 (11th Cir. 1998)).

                                           12
             Case: 15-14642     Date Filed: 07/12/2017   Page: 13 of 15


ED CARNES, Chief Judge, dissenting:

       Because James McDonough covertly recorded a conversation with the police

chief during a meeting, he received a letter from the State Attorney’s Office

threatening, in no uncertain terms, to prosecute him for violating Florida’s Wiretap

Act if he engaged in similar recording activity in the future. Because of the threat,

McDonough filed this lawsuit seeking a declaratory judgment that it would violate

the First Amendment to prosecute him for covertly recording the chief or other law

enforcement authorities in the same or similar circumstances, and also asking for

an injunction prohibiting the State Attorney from prosecuting him.

       Instead of deciding whether the threatened prosecution violates the First

Amendment and the State Attorney should be enjoined, the Court tells

McDonough not to worry about it. He shouldn’t worry about it because what he

did before and wants to do again does not, in the Court’s view, violate the Florida

Wiretap Act. That will come as news to the State Attorney and to some of us who

have read the various (and varied) Florida appellate court decisions interpreting

that act.

       The Court remands this case to the district court for further proceedings

consistent with this opinion “if necessary.” McDonough wants to do something

that the State Attorney has threatened to prosecute him for doing. There are, I

suppose, two possibilities about whether more will be necessary on remand and, if


                                         13
               Case: 15-14642    Date Filed: 07/12/2017     Page: 14 of 15


so, what more. One possibility is that the State Attorney will read the opinion and

be persuaded by it, apologize for bothering McDonough, and assure him that he

can continue to covertly record conversations in circumstances like those that

prompted her unfriendly letter to him in the first place.

      The second possibility is that the State Attorney will not disavow her intent

to prosecute McDonough if he commits this type of conduct again in the future. If

that is the situation, McDonough will be back where he started, except that he has

been told not to bother this Court with his constitutional claim. The only way for

him to get protection from prosecution is for the district court to enjoin the State

Attorney from prosecuting him on the ground that this Court has determined that

his conduct does not violate Florida law. To conduct further proceedings

“consistent with this opinion” the district court will have to declare that

McDonough’s conduct does not violate the Florida Wiretap Act and enjoin the

State Attorney from prosecuting him. Failing to do that would be “[in]consistent

with this opinion” and its holding that the conduct in question is not contrary to

Florida law.

      In order to comply with this Court’s remand instructions, the district court

will have to do what the Supreme Court has unequivocally held that federal courts

cannot do, which is lecture state officials on state law. The reason they cannot do

that, the Court has explained, is that: “[I]t is difficult to think of a greater intrusion


                                            14
             Case: 15-14642        Date Filed: 07/12/2017   Page: 15 of 15


on state sovereignty than when a federal court instructs state officials on how to

conform their conduct to state law. Such a result conflicts directly with the

principles of federalism that underlie the Eleventh Amendment.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 106, 104 S. Ct. 900, 911 (1984). This

Court has done what Pennhurst instructs us not to do, which is tell the State

Attorney “how to conform [her] conduct to state law.” If she prosecutes

McDonough for his covert recording activities, this Court says, she will not be

conforming her conduct to Florida law.

      To avoid deciding a First Amendment issue, the Court violates the Eleventh

Amendment. While federal courts “should avoid reaching constitutional questions

if there are other grounds upon which a case can be decided,” BellSouth

Telecomms., Inc. v. Town of Palm Beach, 252 F.3d 1169, 1176 (11th Cir. 2001),

we cannot do so at the Eleventh Amendment’s expense, see Pennhurst, 465 U.S. at

121–23, 104 S. Ct. at 919–20 (“[C]onsiderations of policy cannot override the

constitutional limitation on the authority of the federal judiciary to adjudicate suits

against a State.”). Because of Pennhurst and the principles it espouses, I cannot

join the constitutional avoidance effort in this case. We should, as a Court, reach

and decide the First Amendment issue and not instruct Florida officials how they

must read the law of that state.




                                            15